In an action inter alia to recover damages for wrongful discharge, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, entered April 29, 1974, as granted a branch of a motion by defendants to the extent of denying plaintiff discovery of financial records relating to the *973period prior to January 1, 1973. Order modified by striking from the third ordering paragraph thereof the year “ 1973 ” and substituting therefor the year “ 1970 ”. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to appellant. Plaintiff entered the employ of the corporate defendant, wholly owned by the individual defendant, pursuant to a written agreement dated November 30, 1972. Plaintiff was to receive a stated salary the first year and a percentage of the net profits thereafter. The complaint alleges that the corporate defendant wrongfully terminated the contract during its first year and that the individual defendant wrongfully induced such termination; and seeks damages in the way of present and prospective earnings. Plaintiff maintains that, notwithstanding his employment, the nature and character of defendants’ practice of medicine remained the same as it had been in prior years. The prior operation and income of the practice, under these circumstances, is a factor to be considered in determining damages should plaintiff prevail on the question of liability. Accordingly, plaintiff should also be permitted to examine financial records of defendants from January 1,1970 through December 31,1972. Hopkins, Acting P. J,, Martuscello, Latham, Brennan and Benjamin, JJ., concur.